J-S17010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 DAVID VENSON                           :
                                        :
                     Appellant          :   No. 494 MDA 2019

     Appeal from the Judgment of Sentence Entered January 15, 2019
          In the Court of Common Pleas of Lackawanna County
          Criminal Division at No(s): CP-35-CR-0002426-2017


BEFORE: PANELLA, P.J., STABILE, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, P.J.:                        FILED MAY 22, 2020

     David Venson appeals from the judgment of sentence entered in the

Lackawanna County Court of Common Pleas on January 15, 2019. After careful

review, we affirm.

     On August 14, 2014, Venson, a minor (“the victim”), and an uncharged

co-defendant, J.F., had a sexual encounter in a parked car. That same day,

the victim reported to police that Venson sexually assaulted her. On

September 9, 2015, a criminal complaint was filed against Venson, charging

him with several sexual offenses. At that time, Venson’s whereabouts were

unknown and a warrant was issued for his arrest.

     On September 14, 2016, Venson was apprehended in New York State.

He refused to waive extradition and was released after ninety days because

the Governor's warrant was not yet signed. On September 25, 2017, he was
J-S17010-20


apprehended a second time in New York State. This time, he waived

extradition and was returned to Pennsylvania. He subsequently waived his

right to a preliminary hearing and all charges were bound over for court.

      On September 21, 2018, a jury convicted Venson of one count each of

statutory sexual assault: 11 years or older, involuntary deviate sexual

intercourse with a person less than 16 years old, unlawful contact with a

minor, aggravated indecent assault of a complainant less than 16 years old,

corruption of minors - defendant age 18 or above, corruption of minors, and

one count of indecent assault - person less than 16 years old.

      On January 15, 2019, the trial court sentenced Venson to an aggregate

term of one hundred and ninety-two to three hundred and ninety-four months’

imprisonment. Venson filed timely pro se post–sentence motions. While those

motions were under review, Venson filed a pro se notice of appeal to this

Court. About a month later, Venson filed a pro se motion to appoint counsel.

Shortly thereafter, the court allowed counsel of record to withdraw and

appointed Attorney Carl Poveromo.

      Before we address Venson’s substantive claims on appeal, we must

address the irregularities of Venson’s status after sentencing. Venson was

represented by counsel up until sentencing. Seven days after sentencing,

Venson filed a pro se post-sentence motion on January 15, 2019. Venson then

filed a pro se notice of appeal on March 21, 2019. Normally, his pro se filings




                                     -2-
J-S17010-20


should have been forwarded to counsel of record. See Commonwealth v.

Jette, 23 A.3d 1032, 1044 (Pa. 2011).

      However, it is clear from the record that all parties, including Venson,

understood that he was proceeding pro se after sentencing. See N.T.,

Sentencing, 1/15/19, at 33. Venson does not challenge his pro se status

during this period, or the procedure by which he became pro se. Under these

circumstances, we do not conclude that Venson was engaged in a form of

hybrid representation after sentencing. He was without counsel from the time

of sentencing to the time the court appointed appellate counsel. Accordingly,

we turn to reach the merits of Venson’s issues.

      First, Venson contends the trial court abused its discretion by denying

his petition for dismissal of charges on Pa.R.Crim.P. 600 speedy trial grounds.

Specifically, he argues the Commonwealth did not act with due diligence in

locating and arresting him after the criminal complaint was filed, in extraditing

him from New York after learning of his whereabouts, and in bringing him to

trial once he was apprehended and returned to Pennsylvania.

      Our scope and standard of review on this issue are as follows.

      Our standard of review relating to the application of Rule 600 is
      whether the trial court abused its discretion. Our scope of review
      is limited to the evidence on the record of the Rule 600 evidentiary
      hearing and the findings of the trial court. We must view the facts
      in the light most favorable to the prevailing party.

Commonwealth v. Robbins, 900 A.2d 413, 415 (Pa. Super. 2006) (citation

omitted).


                                      -3-
J-S17010-20


      Additionally, when considering the trial court’s ruling, this Court is
      not permitted to ignore the dual purpose behind Rule [600]. Rule
      [600] serves two equally important functions: (1) the protection
      of the accused’s speedy trial rights, and (2) the protection of
      society. In determining whether an accused’s right to a speedy
      trial has been violated, consideration must be given to society’s
      right to effective prosecution of criminal cases, both to restrain
      those guilty of crime and to deter those contemplating it.
      However, the administrative mandate of Rule [600] was not
      designed to insulate the criminally accused from good faith
      prosecution delayed through no fault of the Commonwealth.

Commonwealth v. Hunt, 858 A.2d 1234, 1239 (Pa. Super. 2004) (en banc)

(citation omitted; brackets in original).

      Rule 600 “provides for dismissal of charges only in cases in which
      the defendant has not been brought to trial within the term of the
      adjusted run date, after subtracting all excludable and excusable
      time.” The adjusted run date is calculated by adding to the
      mechanical run date, i.e., the date 365 days from the complaint,
      both excludable time and excusable delay. “Excludable time” is
      classified as periods of delay caused by the defendant. “Excusable
      delay” occurs where the delay is caused by circumstances beyond
      the Commonwealth's control and despite its due diligence. “Due
      diligence is a fact-specific concept that must be determined on a
      case-by-case basis. Due diligence does not require perfect
      vigilance and punctilious care, but rather a showing by the
      Commonwealth that a reasonable effort has been put forth.” Due
      diligence includes, inter alia, listing a case for trial prior to the run
      date, preparedness for trial within the run date, and keeping
      adequate records to ensure compliance with Rule 600. Periods of
      delay caused by the Commonwealth's failure to exercise due
      diligence must be included in the computation of time within which
      trial must commence.

Commonwealth v. Moore, 214 A.3d 244, 248-249 (Pa. Super. 2019)

(citations omitted).

      “Once a violation of Rule 600 has been established ... the inquiry

becomes whether the Commonwealth exercised due diligence in bringing [a


                                       -4-
J-S17010-20


defendant] to trial and if the circumstances occasioning the postponement

were beyond the control of the Commonwealth.” Commonwealth v. Kearse,

890 A.2d 388, 392 (Pa. Super. 2005). “The Commonwealth ... has the burden

of demonstrating by a preponderance of the evidence that it exercised due

diligence.” Commonwealth v. Cole, 167 A.3d 49, 71 (Pa. Super. 2017)

(citation and quotation marks omitted).

      Venson contends that the Commonwealth did not make a sustained and

consistent effort to locate and arrest him during the three-hundred and

seventy-one days between when the complaint was filed and when he was

apprehended in New York. His contention is belied by the record.

      Corporal Patrick McGurrin of the Pennsylvania State Police testified that

on September 9, 2015, he filed a criminal complaint against Venson charging

him with the above listed charges and a warrant was issued for his arrest. See

N.T., Rule 600 Hearing, 9/4/2018, at 13-14. On the same day, Corporal

McGurrin attempted to serve Venson with the arrest warrant but found Venson

was not residing at a Scranton address that had been provided. See id. at 17-

18.

      Corporal McGurrin then tried to locate Venson in Kingston, Pennsylvania

where he was informed Venson had been spotted, but was unable to locate

him. See id., at 18. The Pennsylvania State Police then issued a Public

Information Release Report in order to assist with Venson’s apprehension. See

id. at 23-24. Over the course of the next month, Corporal McGurrin submitted


                                     -5-
J-S17010-20


Venson’s picture and information about the charges against him to the

Pennsylvania Crime Intelligence Center for dissemination to law enforcement

authorities and to Pennsylvania Crime Stoppers to obtain assistance in locating

Venson. See id. at 19-22.

      In November of 2015, Corporal McGurrin completed a report in which

he indicated that Venson was still at large, that he had advised the

Pennsylvania State Police Fugitive Unit of the outstanding arrest warrant, he

had notified PA Crime Stoppers again, and he had performed a JNET search

through the Department of Labor. See id. at 32-33. He ascertained from JNET

that Venson was associated with a hair salon in Indiana, Pennsylvania.

Corporal McGurrin made contact with the owner of the salon, who claimed he

did not know Venson. See id. at 33.

      In February of 2016, Corporal McGurrin again provided information to

the Pennsylvania State Police Fugitive Unit. See id., at 22. In May of 2016,

Corporal McGurrin interviewed Venson’s brother, but was not able to obtain

any information regarding Venson’s whereabouts. See id. at 25-26. In July of

2016, Corporal McGurrin completed a supplemental report detailing additional

efforts to locate Venson. See id. at 34. The report reflected he had contacted

the victims/witnesses in the investigation but they had no further information

to provide. See id. He also requested PA Crimestoppers re-release Venson’s

information. See id. Finally, on September 14, 2016, Corporal McGurrin was

advised by the NYPD that Venson had been apprehended. See id., at 35.


                                      -6-
J-S17010-20


        The evidence of record regarding the efforts made by Corporal McGurrin

was sufficient to demonstrate due diligence by the Commonwealth between

the time the complaint was filed and when Venson was apprehended in New

York.

        Venson further contends the Commonwealth did not act with due

diligence in extraditing him from New York. Specifically, he argues the

Commonwealth did not exercise due diligence in the ninety days between his

initial arrest in New York and subsequent release from custody, and then in

the two hundred and eighty nine days between his release from custody and

his re-arrest. Again, his contention is belied by the record.

        Corporal McGurrin testified that the day after he was advised Venson

had been apprehended, New York authorities advised that Venson was

refusing extradition and Pennsylvania authorities would have to secure a

Governor’s Warrant. See id., at 36. Corporal McGurrin released that

information to the Lackawanna County District Attorney’s Office and followed

their progress in securing a Governor’s Warrant through emails with Barry

Moran. See id., at 36, 81-82, 83.

        On October 24, 2016, Moran emailed Corporal McGurrin indicating that

he was working on the Governor’s Warrant Application and inquired as to

whether Corporal McGurrin would be the one picking Venson up. A few days

later, the application was forwarded from the District Attorney’s Office to the

Director of Extraditions and Capital Case Management of the Pennsylvania


                                      -7-
J-S17010-20


Governor’s Office of General Counsel. After some back and forth for required

changes and corrections, on December 8, 2016, the District Attorney’s Office

returned the corrected and finalized paperwork to the Director of Extraditions.

      On December 12, 2016, the Pennsylvania Governor’s Office sent the

finalized extradition paperwork to the New York Governor’s Office. On the

same date, New York authorities advised that Venson was released because

the Governor’s Warrant had not been received. See id. at 37. The New York

judge directed Venson’s attorney to produce him back in court on January 5,

2017 because New York and Pennsylvania officials were working on a

Governor’s Warrant and Venson’s attorney agreed. See id. On December 27,

2016, Moran advised Corporal McGurrin about Venson’s release and the court

date. On December 29, 2016, the State of New York issued a Governor’s

Warrant for Venson’s arrest.

      On January 5, 2017, Venson failed to appear before the New York judge.

See id., at 37. Moran advised Corporal McGurrin that Venson had failed to

appear for the scheduled court date, that the court issued a bench warrant,

that the New York Police Department was advised, and that the court docket

was left open and not dismissed. In February of 2017, PA Crime Stoppers

database indicated that Venson remained a fugitive.

      In August of 2017, Corporal McGurrin completed a supplemental report

which indicated that Venson remained at large and had been placed on the

Pennsylvania State Police Ten Most Wanted list. See id., at 38. The case


                                     -8-
J-S17010-20


remained in Crime Stoppers and NCIC and the investigation was continuing.

See id. That same month Corporal McGurrin enlisted the assistance of the

United States Marshall’s Fugitive Task Force. On September 25, 2017, Venson

was apprehended in New York and waived extradition. See id., at 78.

        It is clear from the record that the Commonwealth presented sufficient

evidence of due diligence in extraditing Venson from New York. We note

especially that the time from January 5, 2017 to September 25, 2017 is clearly

excluded from Rule 600 calculations as Venson chose not to report to the New

York court when directed to do so.

        Venson finally claims the Commonwealth did not exercise due diligence

during the three hundred and twenty seven days between the time he was

returned to Pennsylvania and the Rule 600 Hearing.

        Venson was arraigned in Lackawanna County on October 3, 2017 and a

preliminary hearing was scheduled for October 11, 2017. The Commonwealth

continued the hearing to October 25, 2017, at which time Venson waived his

right to a preliminary hearing. See id.

        On December 1, 2017, a pretrial conference was held, at which time the

court    issued   a   scheduling   order   for   trial.   The   order   required   the

Commonwealth to provide discovery to the defense by December 15, 2017.

The Commonwealth provided the discovery seven days late. On December 29,

2017, Venson filed a motion for extension of time to file pretrial motions. On

January 3, 2018, the court granted the motion, indicating in the order that all


                                       -9-
J-S17010-20


additional time generated by the defense request shall run against Venson for

Rule 600 purposes.

      On January 5, 2018, defense counsel filed a motion to withdraw as

counsel. After a hearing, the court granted the motion on January 23, 2018,

and appointed new counsel. On February 27, 2018, the court held another

pretrial conference with new counsel.

      On April 4, 2018, Venson filed a counseled omnibus pretrial motion. On

April 26, 2018, he filed a brief in support of the motion. On that same date,

counsel filed a motion to withdraw as counsel. The court granted the motion

and appointed new counsel. On May 7, 2018, a pretrial conference was held

with the newly appointed counsel. On June 5, 2018, counsel filed a motion for

discovery and request for bill of particulars. Another pretrial conference was

held on June 7, 2018.

      On June 26, 2018, Venson filed a counseled petition for nominal bail

under Rule 600 and a brief in support of the motion. On July 19, 2018, the

court issued an order granting the motion to set nominal bail. On July 20,

2018 and August 2, 2018, additional pretrial conferences were held. On

August 3, 2018, the court issued an order modifying bail.

      On August 7, 2018, the defense filed a motion for the appointment of

an investigator. On August 22, 2018, Venson filed an amended counseled

omnibus pretrial motion. On August 24, 2018, Venson filed a motion to dismiss

pursuant to Rule 600 and a brief in support of the motion. The Commonwealth


                                    - 10 -
J-S17010-20


filed an answer to the motion and accompanying brief on August 31, 2018.

The Rule 600 Hearing was held on September 4, 2018.

      After considering the testimony and evidence presented, the trial court

concluded that the Commonwealth satisfied its burden of proof that it

demonstrated due diligence and that there was no Rule 600 violation. See

Trial Court Opinion, at 11. We find no abuse of discretion in the trial court’s

finding given the evidence presented at the hearing. Venson’s first issue is

therefore without merit.

      Next, Venson contends the Commonwealth failed to disprove his

mistake of age defense. Section 3102 of the Pennsylvania Crimes Code

provides the following regarding the mistake of age defense:

      Except as otherwise provided, whenever in this chapter the
      criminality of conduct depends on a child being below the age of
      14 years, it is no defense that the defendant did not know the age
      of the child or reasonably believed the child to be the age of 14
      years or older. When criminality depends on the child’s being
      below a critical age older than 14 years, it is a defense for the
      defendant to prove by a preponderance of the evidence that he or
      she reasonably believed the child to be above the critical age.

18 Pa.C.S.A. § 3102. In interpreting this Section, this Court has stated the

following:

      [The] [a]ppellant's argument that the Commonwealth, in the first
      instance, was required to prove as an element of the crime that
      [the] [a]ppellant knew or believed that [the victim] was [a certain
      age] is without legal support. In matters involving sexual offenses
      against children, when criminality depends on the child's being
      below a specified age but older than fourteen years, it is a defense
      for the defendant to prove that he or she reasonably believed the
      child to be above the critical age. Because Section 3102 places the
      initial burden on the accused to prove mistake of age, absent such

                                     - 11 -
J-S17010-20


       a defense being proffered by the defendant, the Commonwealth
       bears no burden of proof regarding the defendant's knowledge of
       or belief as to the age of the child victim.

Commonwealth v. Bohonyi, 900 A.2d 877, 884 (Pa. Super. 2006)

(emphasis in original) (citation omitted). Based on the aforementioned,

Venson was permitted to present a mistake of age defense, and once

proffered, the burden shifted to the Commonwealth to disprove the defense.

See id.

       Venson points solely to evidence introduced by the Commonwealth

concerning his personal belief as to the victim’s age, namely State Trooper

Sandy Vanluvender’s testimony. Vanluvender testified that during an

interview with Venson, Venson indicated that he believed the victim was over

eighteen, that he would never have intercourse with a juvenile female because

he knew it was a serious charge, and that he asked the victim and J.F. if the

victim was eighteen and they both said yes. See N.T, 9/21/2018, at 7-8.

       To rebut this testimony, J.F.’s mother testified that she had informed

Venson prior to the date in question that the victim was fifteen years old. See

id. at 202-2031. Further, a photograph of the victim was admitted into

____________________________________________


1[J.F.’s mother]: I told him she was 15 years old and I pretty much flipped
out because he was hanging out with her because of her age …

[Commonwealth]: Was that conversation prior to August 14, 2014?

[J.F.’s mother]: Yes.




                                          - 12 -
J-S17010-20


evidence, which showed what the victim looked like around the time of the

incident. See id. at 78. Finally, the victim testified that on the night in question

she was wearing her middle school cheerleading sweatshirt, and the

Commonwealth admitted the same into evidence. See id. at 81-82. In its

opinion, the trial court credited the testimony of J.F.’s mother and other

evidence submitted by the Commonwealth, and concluded that Venson could

not have reasonably believed that the victim was eighteen or older.

       Likewise, the jury, sitting as finder of fact, was free to credit the

Commonwealth’s evidence. As the jury was properly instructed on the mistake

of age defense, and nevertheless found Venson guilty of the crimes charged,

we are bound by the fact finder’s credibility determinations. Therefore,

Venson’s second issue is without merit.

       Next, Venson claims the trial court imposed an illegal sentence because

his conviction of unlawful contact with a minor should have merged with his

convictions for statutory sexual assault and involuntary deviate sexual

intercourse. He claims merger was proper here because the offenses share



____________________________________________


…

[Commonwealth]: When you told him that -- when you told the defendant
that, did he appear to understand you? Did he understand what you were
saying?

[J.F.’s mother]: Yes.



                                          - 13 -
J-S17010-20


the same elements and that the same acts served as the basis for the

convictions.

      “A claim that the trial court imposed an illegal sentence by failing to

merge sentences is a question of law.” Commonwealth v. Orie, 88 A.3d 983,

1020 (Pa. Super. 2014). Accordingly, our standard of review is de novo and

our scope of review is plenary. See Commonwealth v. Brougher, 978 A.2d

373, 377 (Pa. Super. 2009).

      The Sentencing Code provides as follows.

      No crimes shall merge for sentencing purposes unless the crimes
      arise from a single criminal act and all of the statutory elements
      of one offense are included in the statutory elements of the other
      offense. Where crimes merge for sentencing purposes, the court
      may sentence the defendant only on the higher graded offense.

42 Pa.C.S.A. § 9765. “Accordingly, merger is appropriate only when two

distinct criteria are satisfied” (1) the crimes arise from a single criminal act;

and (2) all of the statutory elements of one of the offenses are included within

the statutory elements of the other.” Commonwealth v. Raven, 97 A.3d

1244, 1249 (Pa. Super. 2014) (citation omitted).

      The crime of unlawful contact with a minor is defined, in relevant part,

as follows:

      (a) Offense defined.—A person commits an offense if he is
      intentionally in contact with a minor for the purpose of engaging
      in an activity prohibited under any of the following, and either the
      person initiating the contact or the person being contacted is
      within this Commonwealth:

               (1) Any of the offenses enumerated in Chapter 31 (relating
               to sexual offenses).

                                      - 14 -
J-S17010-20



18 Pa.C.S.A. § 6318(a)(1). Furthermore, a minor is “[a]n individual under 18

years of age,” and “Contacts” is defined as follows:

      Direct or indirect contact or communication by any means,
      method or device, including contact or communication in person
      or through an agent or agency, through any print medium, the
      mails, a common carrier or communication common carrier, any
      electronic communication system and any telecommunications,
      wire, computer or radio communications device or system.

18 Pa.C.S.A. § 6318(c). As such, the elements of this crime focus on the act

of intentionally, either directly or indirectly, contacting or communicating with

a minor for the purpose of engaging in statutory sexual assault and

involuntary deviate sexual intercourse. Notably, this crime does not require

the further criminal conduct to be consummated; it is the communication with

the intent to consummate the further crimes that forms the basis of criminal

liability. See Commonwealth v. Reed, 9 A.3d 1138, 1146 (Pa. 2010).

      Involuntary deviate sexual intercourse is defined, in pertinent part, as

engaging in deviate sexual intercourse with a complainant who is less than 16

years of age. 18 Pa.C.S.A. § 3123(a)(7). “The crime of involuntary deviate

sexual intercourse occurs when the actor, by physical compulsion or threats

thereof, coerces the victim to engage in acts of anal and/or oral intercourse.”

Commonwealth v. Snyder, 870 A.2d 336, 351 (Pa. Super. 2005). Statutory

sexual assault is defined in pertinent part as engaging in sexual intercourse

with a complainant under the age of 16 years and that person is four or more




                                     - 15 -
J-S17010-20


years older than the complainant and the complainant and the person are not

married to each other. 18 Pa.C.S.A. § 3122.1.

      Here, the contact proscribed by § 6318 took place when Venson urged

J.F. to call the minor victim to invite her to smoke marijuana and hang out.

This contact was clearly initiated for the purpose of effectuating the

subsequent offenses, which consisted of oral and sexual intercourse with the

minor victim. While the crimes were carried out contemporaneously, such a

circumstance does not require merger for sentencing purposes.

      Venson’s argument is premised upon the mistaken belief that the

statutory sexual assault and involuntary deviate sexual intercourse must be

carried out in order for the actor to have committed the unlawful contact

offense. To the contrary, once an Appellant intentionally contacts or

communicates with a minor, for the purpose of engaging in the prohibited

activity, the crime of unlawful contact with a minor has been completed. The

actual intercourse is not an element of the crime contemplated in § 6318. In

other words, the actor need not be successful in completing the purpose of his

or   her   contact   or   communication   with   the   minor.   Moreover,   the

contact/communication contemplated in § 6318 need not be made in person

and can be accomplished through an agent or agency. Clearly, such is not the

case with the subsequent offenses. Since each offense requires proof of an

element that the other does not, the offenses do not merge. We find this issue

is also without merit.


                                    - 16 -
J-S17010-20


      Finally, Venson argues the trial court imposed a manifestly excessive

and unreasonable sentence by sentencing him at the upper end of the

standard sentencing ranges for his convictions, as well as by requiring those

sentences to be served consecutively. Venson concedes this claim challenges

the discretionary aspects of his sentence. “A challenge to the discretionary

aspects of a sentence must be considered a petition for permission to appeal,

as the right to pursue such a claim is not absolute.” Commonwealth v.

McAfee, 849 A.2d 270, 274 (Pa. Super. 2004) (citation omitted).

      An appellant challenging the discretionary aspects of his sentence must

invoke this Court’s jurisdiction by satisfying a four-part test:

      [W]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. [720]; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, 42. Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citation

omitted; brackets in original).

      Here, Venson filed a post-trial motion in which he asked the court to

overturn and reconsider the sentence. He included multiple reasons for

reconsideration, including that his sentence was outside the guidelines, that

his sentences should have merged, that the district attorney had made false

and prejudicial statements which led to his harsh sentence, that the minimum

sentence is beyond the recommended sentence based on his prior record

                                     - 17 -
J-S17010-20


score, and that the “unusual and extreme sentence” is due to racial bias. See

Post-Trial Omnibus Motion, 1/22/2019, at 15-17.

      However, in his 1925(b) statement, Venson, for the first time claims the

sentence imposed was manifestly excessive and unreasonable because the

trial court sentenced him at the upper end of the standard sentencing range

for his convictions and imposed consecutive sentences. Then, in his Rule

2119(f) statement, he claims for the first time, that the trial court failed to

put its reasons for sentencing on the record.

      Venson failed to raise any of these challenges to the trial court’s

discretion during the sentencing hearing or in his post-sentence motion. As

such, he did not give the sentencing judge an opportunity to reconsider or

modify his sentence based on those specific challenges, and, therefore, the

claims are waived. See Commonwealth v. Reeves, 778 A.2d 691, 692-693

(Pa. Super. 2001) (holding that appellant’s failure to raise a specific claim

regarding imposition of sentence in post-sentence motion deprived the trial

court of the opportunity to consider the claim and therefore the claim was

waived on appeal).

      We note, even if not waived, Venson’s claim lacks merit. The court

adequately considered all sentencing factors and explained on the record the

reason for the sentence. See N.T., Sentencing, 1/15/2019, at 30-32.




                                    - 18 -
J-S17010-20


       Further, the trial court reviewed a pre-sentence report. See id. at 30.

Where the trial court had the benefit of reviewing a pre-sentence report, we

must

       presume that the sentencing judge was aware of relevant
       information regarding the defendant’s character and weighed
       those considerations along with mitigating statutory factors. A
       pre-sentence report constitutes the record and speaks for itself.
       In order to dispel any lingering doubt as to our intention of
       engaging in an effort of legal purification, we state clearly that
       sentencers are under no compulsion to employ checklists or any
       extended or systematic definitions of their punishment procedure.
       Having been fully informed by the pre-sentence report, the
       sentencing court’s discretion should not be disturbed. This is
       particularly true, we repeat, in those circumstances where it can
       be demonstrated that the judge had any degree of awareness of
       the sentencing considerations, and there we will presume also that
       the weighing process took place in a meaningful fashion. It would
       be foolish, indeed, to take the position that if a court is in
       possession of the facts, it will fail to apply them to the case at
       hand.

Commonwealth v. Hallock, 603 A.2d 612, 616 (Pa. Super. 1992).

       Despite Venson’s arguments to the contrary, the trial court properly

considered all factors necessary in imposing the sentence. The trial court had

the benefit of a pre-sentence report, combined with the trial court’s

consideration of the witness testimony. Accordingly, Venson’s claim lacks

merit even if it had been properly preserved.

       As we find none of Venson’s issues on appeal merit relief, we affirm the

judgment of sentence.

       Judgment of sentence affirmed. Jurisdiction relinquished.




                                     - 19 -
J-S17010-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/22/2020




                          - 20 -